Citation Nr: 0526976	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-26 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 40 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The appellant (the veteran) had active service from April 
1944 to April 1964.  He was born in September 1909.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (the RO).  

Procedural history

Service connection for bilateral hearing loss was granted in 
a September 1971 rating decision, at which time a 
noncompensable disability rating was assigned.  The 
disability rating was increased to 30 percent in June 1995.  

In October 2002, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his bilateral hearing loss.  In an April 2003 rating 
decision, the RO granted an increased 40 percent rating.  The 
veteran disagreed with the April 2003 rating decision, and 
the appeal was perfected with the timely submission of his 
substantive appeal (VA Form 9) in September 2003.  

The veteran presented personal testimony at a Travel Board 
hearing chaired by the undersigned Veterans Law Judge in June 
2005.  The transcript of the hearing is associated with the 
veteran's claims folder.

A motion to advance this case on the docket due to the 
appellant's advancing age has been granted by the Board.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).

Issue not on appeal

In the April 2003 rating decision, the RO also denied the 
veteran's claim of entitlement to service connection for an 
eye disorder.  The veteran has not disagreed with that issue.  
Accordingly, it is not within the Board's jurisdiction and 
will be addressed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  Puretone thresholds at each of the four frequencies 
(1000, 2000, 3000 and 4000 hertz) are 55 decibels or more for 
each ear.  

2.  The average puretone threshold in the right ear is 82.5 
decibels, with speech discrimination ability of 60 percent; 
and the average puretone threshold in the left ear is 92.5 
decibels, with speech discrimination ability of 40 percent.  


CONCLUSIONS OF LAW

1.  The requirements for exceptional patterns of hearing 
impairment are met.  38 C.F.R. § 4.86 (2004).

2.  The criteria for a 60 percent disability rating for 
bilateral hearing loss have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002 & Supp. 
2005)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004) [reasonable doubt to be resolved in 
veteran's favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); see also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

A letter was sent to the veteran in February 2005, which 
informed him of the evidence necessary to substantiate a 
claim of entitlement to an increased rating for hearing loss.  
That letter informed the veteran of the evidence he must 
submit, and the evidence the RO would obtain on his behalf.  
The letter also informed him that he should submit any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2004).  Although that letter was issued after 
initial adjudication of the claim, the veteran was not 
prejudiced thereby, as the RO readjudicated the claim in 
March 2005, after the letter was sent, and after the veteran 
was afforded additional time to identify evidence.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) [timing errors 
do not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran underwent VA audiological 
evaluations in August 2005, July 2005, February 2005, October 
2003 and January 2003, the results of which are reported 
below.  The RO requested and obtained the veteran's service 
medical records and VA outpatient treatment records.  There 
is no indication that there is any evidence that has a 
bearing on this case that has not been obtained.

The Board notes that the veteran submitted additional medical 
evidence after the March 2005 supplemental statement of the 
case (SSOC) was issued.  However, as the Board is granting 
the veteran's claim, a remand is not required for initial RO 
consideration of this evidence.  Regardless of whether the 
requirements of the VCAA have been met, no harm or prejudice 
to the veteran has resulted.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  He 
requested a Travel Board hearing, and he was afforded such a 
hearing in June 2005.  In short, the Board has carefully 
considered the provisions of the VCAA in light of the record 
on appeal, and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the law.  Accordingly, the Board will proceed 
to a decision on the merits.   

Relevant law and regulations

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004) [general rating considerations; 
essentials of evaluative ratings].  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for the higher 
rating.  38 C.F.R. § 4.7 (2004).  

Evaluation of hearing loss 

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear must be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86 (2004).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 
hertz) is 55 decibels or more, the rating specialist 
will determine the Roman Numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the higher Roman 
numeral. Each ear will be evaluated separately.  

See 38 C.F.R. § 4.86 (2004).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as 40 percent disabling under 38 C.F.R. § 4.85 
(2004).  He essentially contends that his hearing loss 
disability has worsened that the currently 40 percent rating 
is "a little low for the condition" (hearing transcript p. 
12).  

Schedular rating

As explained previously in the law and regulations section, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.  On audiological evaluation in 
July 2005 at a service department clinic, puretone 
thresholds, in decibels (dB) as reported by the chief of the 
audiology section, were as follows:

HERTZ(Hz)	1000	2000	3000	4000	Average 
RIGHT	70	80	85	95	82.5* 
LEFT		75	105	95	95	92.5*

*Figure calculated by the Board

The examiner did not provide the puretone averages.  However, 
the regulations clearly provide that the puretone average 
"is the sum of the puretone thresholds at 1000, 2000, 3000 
and 4000 Hertz, divided by four."  As the determination of 
the puretone average requires only a simple calculation, the 
bounds of which are specifically provided in VA regulations, 
the Board has supplied this number.  The speech 
discrimination scores in July 2005 were 60 percent in the 
right ear and 40 percent in the left ear.  

For the July 2005 audiology examination, application of the 
levels of hearing impairment in each ear to Table VII at 38 
C.F.R. § 4.85 warrants a 60 percent disability rating.  That 
is, the combination of level VIII in the better ear (left) 
with level X in the poorer ear (right) results in a 60 
percent rating.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86, governing exceptional patterns of hearing impairment, 
which are applicable in the veteran's case, as the puretone 
thresholds at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) are 55 decibels or more.  See 
38 C.F.R. § 4.86 (2004).  Application of the puretone 
averages of 82.5 for the right and 92.5 for the left to Table 
VI results in a level VII hearing loss for the right and 
level IX for the left.  When these results are evaluated 
under Table VII, the result is a 50 percent disability 
rating.  

On VA audiological examination in August 2005, puretone 
thresholds, in decibels (db), were as follows:

Hertz (Hz)	1000	2000	3000	4000	Average 
Right (dB)	65	75	80	90	78 
Left (dB)	70	95	90	90	86

Speech recognition was 62 percent in the right ear and of 62 
percent in the left ear, resulting in a designation of level 
VII in the right ear and level VIII in the left ear.  

The mechanical application of the levels of hearing 
impairment in each ear (level VII in the better ear with 
level VIII in the poorer ear) from the results of the August 
2005 audiology examination to Table VII at 38 C.F.R. § 4.85 
results in a 40 percent disability rating.  The requirements 
for evaluation under Table VIA are met; however, use of Table 
VIA also results in a 40 percent rating.

On VA audiological evaluation in February 2005, puretone 
thresholds, in decibels (db), were as follows:

Hertz (Hz)	1000	2000	3000	4000	Average 
Right (dB)	60	70	80	85	74 
Left (dB)	65	90	95	90	85

Speech recognition was 62 percent in the right ear and of 60 
percent in the left ear, resulting in a designation of level 
VII in the right ear and level VIII in the left ear.

Application of the levels of hearing impairment in each ear 
derived from the results of the February 2005 audiology 
examination to Table VII at 38 C.F.R. § 4.85 shows that a 40 
percent disability rating is warranted.  That is, the 
combination of level VII in the better ear with level VIII in 
the poorer ear results in a 40 percent rating.  

The requirements for evaluation under Table VIA are met; 
however, use of Table VIA also results in a 40 percent 
rating.

On a service department audiological evaluation in October 
2003, puretone thresholds, in decibels (db), were as follows:

Hertz (Hz)	1000	2000	3000	4000	Average 
Right (dB)	65	75	80	90	77.5* 
Left (dB)	70	90	90	95	86.25*

*Figure calculated by the Board

Speech recognition was 65 percent in the right ear and of 65 
percent in the left ear, resulting in a designation of level 
VII in the right ear and level VIII in the left ear.

Applying the levels of hearing impairment in each ear as 
reported on the October 2003 audiology examination to Table 
VII at 38 C.F.R. § 4.85, a 40 percent disability rating is 
warranted.  The use of Table VIA also results in a 40 percent 
rating.

On a VA audiological evaluation in January 2003, puretone 
thresholds, in decibels (db), were as follows:

Hertz (Hz)	1000	2000	3000	4000	Average 
Right (dB)	60	80	80	85	76 
Left (dB)	75	90	95	90	87

Speech recognition was 68 percent in the right ear and of 64 
percent in the left ear, resulting in a designation of level 
VI in the right ear and level VIII in the left ear.

Application of the levels of hearing impairment in each ear 
derived from the results of the January 2003 audiology 
examination to Table VII at 38 C.F.R. § 4.85 shows that a 40 
percent disability rating is warranted.  That is, the 
combination of level VII in the better ear with level VIII in 
the poorer ear results in a noncompensable rating.  The 
requirements for evaluation under Table VIA are also met and 
use of Table VIA also results in a 40 percent rating.

Additional considerations

The August 2005 examiner and other examiners have described 
the veteran's hearing loss as "SEVERE" to "PROFOUND."  Use 
of terminology such as severe and profound by VA examiners 
and others, although evidence to be considered by the Board, 
is not dispositive of the issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2004).  Indeed, the rating 
criteria provide no indication that severe or profound 
hearing loss corresponds with any particular rating.  The 
Rating Schedule, which has been described, makes it clear 
that compensation may be awarded only when a veteran's 
hearing meets specific enumerated levels.  In light of the 
unambiguous measurements provided by the examiners, the 
description of the veteran's level of hearing impairment as 
severe to profound, offered as it was without reference to 
the framework of the rating criteria, is not persuasive 
evidence.  

Based on the reported levels of hearing loss from both VA and 
service department audiology clinics, the Board finds that an 
increased 60 percent rating for hearing loss is warranted on 
the basis of the most recent report from the service 
department clinic in July 2005, even though slightly improved 
results were reported on the VA testing in August 2005 and 
previously.  Under the circumstances, 38 C.F.R. § 4.7 is for 
application because the results of the July 2005 testing are 
not inconsistent with the disability picture presented and 
the higher of the two ratings may be assigned.  However, a 
preponderance of the evidence is against the assignment of a 
70 percent or higher disability rating.  The clinical 
evidence of record corresponds directly to ranges of hearing 
loss disability contemplated by and compensated at not more 
than a 60 percent level.  See 38 C.F.R. §§ 4.85, 4.86 (2004).

Extraschedular rating

In the March 2005 SSOC, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service connected hearing loss.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. § 3.321(b)(1) (2004).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. §3.321(b)(1) 
(2004).

The Board has found that the veteran's hearing meets the 
requirements for exceptional patterns of hearing impairment 
(38 C.F.R. § 4.86).  This fact is contemplated in the 
schedular rating currently assigned.  The Board appreciates 
the veteran's recent testimony to the effect that he would 
not be good to an employer unless they did not have anything 
to say to him, but the record does not demonstrate any 
factors that may be considered to be so exceptional or 
unusual as to render application of the rating schedule 
impractical.  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization.  Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The veteran has not had repeated hospitalization for the 
hearing loss and there is no evidence of an extraordinary 
clinical picture, such as repeated surgery.  The veteran also 
said at his June 2005 hearing that, if they cannot correct 
his hearing loss anymore, he is unemployable.  He also 
mentioned that he was unable to use a telephone due to his 
hearing loss.  The Board concedes that the veteran has 
considerable occupational impairment due to his hearing loss, 
but a certain degree of occupational impairment is 
contemplated in the 60 percent rating currently assigned.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board does not 
find that the veteran's service connected hearing loss 
results in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38C.F.R. § 3.321(b)(1) (2004).  Accordingly, an 
extraschedular evaluation is not in order.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that an increased 60 percent rating for 
bilateral hearing loss is warranted.  However, the criteria 
for a rating higher than 60 percent are not met.  To that 
extent, the benefit sought on appeal is accordingly granted.








ORDER

Entitlement to an increased evaluation of 60 percent for 
bilateral hearing loss is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


